Citation Nr: 0934178	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral epicondylitis 
of the elbows.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 
1991 and from October 1993 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In July 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain a VA examination of the Veteran's elbows.  
Specifically, the examiner was to determine if the Veteran 
has a current disability of his elbows and whether the 
disability, if any, is related to his active service.  That 
action completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral epicondylitis of the elbows had onset 
in active service and is etiologically related to his 
service.


CONCLUSION OF LAW

The criteria for service connection for bilateral 
epicondylitis of the elbows have been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A report of medical examination from July 2003 indicated that 
the Veteran had a normal clinical evaluation of his upper 
extremities, including strength and range of motion.  
However, in an associated report of medical history, the 
Veteran reported that he had or currently has a painful or 
"trick" shoulder or elbow.  While the report does not 
indicate whether the Veteran had a condition of his shoulder 
or elbow, in resolving all doubt in favor of the Veteran, the 
Board notes that this is an indication of an elbow condition 
which began in service.

Another report of medical examination from April 2005 again 
indicate that the Veteran had a normal clinical evaluation of 
his upper extremities.  In a detailed report of medical 
assessment at the same time, the Veteran reported having 
painful elbows.  Specifically, he noted that he had "bilat 
elbow epicondylitis: aggravated by performing knee exams, 
lifting, etc."  In addition, the Veteran admitted, "I have 
self-treated all my injuries: low back pain, cervical/upper 
thoracic pain, rib dysfunction, shoulder pain, elbow pain, 
ankle sprains, knee injuries, depression."

These reports overall, indicate some type of bilateral elbow 
condition that began while the Veteran was in active service, 
but it is not clear.

The Veteran underwent a VA examination of his joints in 
November 2008.  In a March 2009 addendum to the examination 
report, the physician concluded that the Veteran had chronic 
epicondylitis of the lateral humeral epicondyle of both 
elbows, giving him the diagnosis of "tennis elbow" 
bilaterally.  The physician further opined that "[w]ith the 
story that these symptoms had their onset during his active 
duty career, it is my formal opinion that these conditions do 
start without any one momentary episode of trauma, but an 
accumulation of upper extremity recurring insults and this is 
the possibility for the onset and etiology in the lateral 
humeral epicondylitis problems bilaterally and the ulnar 
neuritis."  Ultimately, the physician concluded that "[t]he 
veteran's right and left elbow condition is at least likely 
as not due to military service."  

Here, the Veteran's service treatment records indicated a 
history of a bilateral elbow condition in service.  His 
record of reported elbow problems during service coupled with 
the VA examiner's opinion establishing the requisite nexus 
between the Veteran's current bilateral epicondylitis of the 
elbows and his active service fulfill the criteria for 
service connection and his claim should be granted.  The 
nature and extent of the disability related to service is not 
before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

The appeal is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


